SULLIVAN, Judge
(concurring):
I write only to observe that perhaps some of these cases which challenge the convening authority’s role and methods in selecting the members of the jury for the trial of appellant will be resolved if Congress passes legislation which will mandate random selection of jury members. See, e.g., H.R. 3616 (pending legislation in the 105 th Congress). This bill, cosponsored by Congressmen Skelton and Spence, if passed, will require the Secretary of Defense to study the possible use of randomly-selected juries in the military and to send Congress a report on this study not later than April 15, 1999.